NO.     80-33

                        I N THE SUPREME COURT O F THE STATE O F MONTANA

                                                      1980



I N RE THE MARRIAGE O F

ELIZABETH PEARL V I V I A N ,

                                          P e t i t i o n e r a d Respondent,

               VS   .
ROBERT WILBER V I V I A N ,

                                          R e s p o n d e n t and A p p e l l a n t .



Appeal from:            D i s t r i c t C o u r t of t h e Second J u d i c i a l D i s t r i c t ,
                        I n and f o r t h e C o u n t y of S i l v e r Bow.
                        H o n o r a b l e F r a n k E . B l a i r , Judge p r e s i d i n g .

C o u n s e l of R e c o r d :

      For A p p e l l a n t :

             M c C a f f e r y and P e t e r s o n , B u t t e , M o n t a n a

      For R e s p o n d e n t :

             Joseph E n g e l , 111, B u t t e , M o n t a n a



                                                    S u b m i t t e d on b r i e f s : A p r i l 2 5 , 1 9 8 0

                                                                          Decided :     JUL 2 - 1980
Mr.    J u s t i c e Gene B . Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

         The i s s u e i n t h i s c a s e i s whether t h e D i s t r i c t C o u r t ,

County of s i l v e r Bow, abused i t s d i s c r e t i o n i n o r d e r i n g a p p e l -
l a n t t o pay h i s former w i f e $200 p e r month maintenance

p u r s u a n t t o a d e c r e e of d i s s o l u t i o n of m a r r i a g e .

        The m a r r i a g e of R o b e r t Wilber V i v i a n and E l i z a b e t h

P e a r l V i v i a n was d i s s o l v e d i n 1977 by a d e c r e e of t h e D i s -

t r i c t Court.       Wife a p p e a l e d from t h e D i s t r i c t C o u r t ' s d i s -

t r i b u t i o n of m a r i t a l p r o p e r t y and award of m a i n t e n a n c e , and

t h i s C o u r t r e v e r s e d and remanded f o r a new t r i a l .                Vivian v.

Vivian (1978),                    Mont.            ,     583 P.2d 1072, 35 St.Rep.

1359.       I n o u r p r i o r o p i n i o n , we h e l d t h a t t h e D i s t r i c t C o u r t

had f a i l e d t o d e t e r m i n e t h e n e t worth of t h e p a r t i e s and

make s p e c i f i c f i n d i n g s t o s u p p o r t t h e d i s t r i b u t i o n of m a r i t a l

a s s e t s ; had e r r e d i n d e d u c t i n g t h e h u s b a n d ' s i n h e r i t a n c e

from t h e v a l u e of t h e home p r i o r t o d i v i d i n g t h e m a r i t a l

p r o p e r t y ; and t h a t b e c a u s e t h e d i s t r i b u t i o n was r e v e r s e d ,

t h e award of maintenance would a l s o have t o be r e v e r s e d

b e c a u s e " [ t l h e r u l e i s t h a t t h e n e e d s of t h e spouse a s t o

maintenance and t h e r e a s o n a b l e n e s s o f such a n award c a n o n l y

be p r o p e r l y d e t e r m i n e d a f t e r t h e r e h a s been a n e q u i t a b l e

d i v i s i o n of t h e m a r i t a l e s t a t e . "    V i v i a n v. V i v i a n , s u p r a ,

583 P.2d a t 1075, 35 St.Rep.                    a t 1362.
        A f t e r a new t r i a l f o l l o w i n g remand, t h e D i s t r i c t C o u r t

e n t e r e d f i n d i n g s o f f a c t and c o n c l u s i o n s of law on J u n e 26,

1979.       The husband c h a l l e n g e d t h e s e f i n d i n g s and c o n c l u s i o n s

and a d d i t i o n a l h e a r i n g s w e r e h e l d on August 8 , 1979 and on

August 30, 1979.              The D i s t r i c t C o u r t i s s u e d i t s f i n a l amended
f i n d i n g s of f a c t and c o n c l u s i o n s of law, t o g e t h e r w i t h a n

accompanying memorandum on September 7 , 1979, and t h e amended
judgment and d e c r e e w a s f i l e d on October 23, 1979.
        The D i s t r i c t C o u r t u l t i m a t e l y found t h e n e t worth of

t h e p a r t i e s t o be $47,500.55 a t t h e t i m e of t h e d i v o r c e and

d e t e r m i n e d t h a t t h e w i f e owed m e d i c a l b i l l s of $1,025.70 and

f u r t h e r i n d e b t e d n e s s of $5,000 p l u s i n t e r e s t on a bank l o a n .

The m a r i t a l p r o p e r t y was d i v i d e d e q u a l l y , based on t h e

w i f e ' s c o n t r i b u t i o n a s a homemaker f o r n e a r l y t h i r t y y c . a r s ,

w i t h e a c h p a r t y t o r e c e i v e $23,750.       The husband was o r d e r e d

t o pay t h e w i f e $200 p e r month maintenance.                     Husband was

g i v e n t h e o p t i o n of s a t i s f y i n g t h e w i f e ' s s h a r e of t h e

m a r i t a l e s t a t e by payment of a lump sum of $23,750 o r by

p a y i n g $8,509.73 c a s h and t h e b a l a n c e of $15,240 o v e r t e n

y e a r s a t $184.90 p e r month, which i n c l u d e s 8 p e r c e n t a n n u a l

i n t e r e s t on t h e b a l a n c e due.

       The p e r t i n e n t f i n d i n g s of t h e D i s t r i c t C o u r t a r e :

        I       That P e t i t i o n e r , Elizabeth P e a r l Vivian
        i s now 59 y e a r s o l d and h a s no f o r m a l t r a i n i n g
        f o r any t y p e of employment o u t s i d e t h e home.

       "IV T h a t P e t i t i o n e r h a s r e c e n t l y undergone
       major s u r g e r y and i s c o n v a l e s c i n g t h e r e f r o m ;
       t h a t p r i o r t o her surgery she w a s i n extremely
       poor h e a l t h , s u f f e r i n g from d i a b e t e s and h i g h
       blood p r e s s u r e and was m e n t a l l y and p h y s i c a l l y
       i n c a p a b l e of working.          That P e t i t i o n e r s t i l l
       s u f f e r s from h y p e r t e n s i o n , weakness and d i a -
       b e t e s and s h e i s s t i l l under a D o c t o r ' s c a r e
       f o r h y p e r t e n s i o n and d i a b e t e s .



       "VII T h a t t h e Respondent, R o b e r t V i v i a n i s an
       a b l e - b o d i e d man, a g e 57, employed by t h e Mon-
       t a n a Power Company i n B u t t e and e a r n s a g r o s s
       income of $1,740.00 p e r month.

       " V I I I T h a t t h e o n l y s o u r c e of income P e t i t i o n e r
       now h a s i s t h e temporary s u p p o r t which t h e
       Montana Supreme C o u r t o r d e r e d Respondent t o
       pay i n t h e sum of $200.00 p e r month and t h a t
       it w a s established during t h e hearing t h a t
       t h i s was i n a d e q u a t e t o meet h e r modest needs
       and s u p p o r t .
        "XI1 T h a t when P e t i t i o n e r h a s p a i d [ h e r d e b t s ]
        s h e w i l l have r e m a i n i n g a b o u t $17,724.30 from
        t h e m a r i t a l assets a l l o c a t e d t o h e r h e r e u n d e r .
        The C o u r t f i n d s t h a t s a i d sum i s i n s u f f i c i e n t
        t o p r o v i d e f o r o r d i n a r y and r e a s o n a b l e needs,
        t h e P e t i t i o n e r being unable t o support h e r s e l f
        by employment i n any of t h e ways s u g g e s t e d by
        Respondent, o r a t a l l .

        "That i n c o n s i d e r a t i o n of a l l of t h e f a c t s i n
        t h i s case t h e Court f i n d s it f a i r , e q u i t a b l e
        and j u s t t h a t Respondent pay maintenance f o r
        P e t i t i o n e r i n t h e amount of $200.00 p e r month
        u n t i l t h e f u r t h e r o r d e r of t h i s C o u r t , s a i d
        payments t o commence t h e 1 5 t h day of t h e month
        s u c c e e d i n g t h e d a t e o f t h e e n t r y of t h e amended
        judgment i n t h i s a c t i o n . "

        The w i f e ' s n e e d s and t h e D i s t r i c t C o u r t ' s r e a s o n i n g f x r

t w a r d i n g h e r maintenance a r e f u r t h e r d e t a i l e d i n t h e D i s -

t r i c t C o u r t ' s memoranda f i l e d August 20, 1979 and September

7, 1979.        On a p p e a l , t h e husband u r g e s t h a t t h e D i s t r i c t

C o u r t abused i t s d i s c r e t i o n i n awarding h i s former w i f e $200

p e r month i n maintenance.                 H e contends t h a t t h e D i s t r i c t

C o u r t abused i t s d i s c r e t i o n by f a i l i n g t o c o n s i d e r t h e

e l e m e n t s o f a maintenance award and by f a i l i n g t o a d o p t

f i n d i n g s of f a c t r e g a r d i n g t h e a b i l i t y of t h e husband t o

pay, t h e a b i l i t y of t h e w i f e t o work, and t h e w i f e ' s n e e d s

a f t e r r e c e i v i n g h e r h a l f of t h e m a r i t a l e s t a t e .   Respondent

w i f e c h a l l e n g e s t h e D i s t r i c t C o u r t ' s f i n d i n g as t o h e r

indebtedness, arguing t h a t the c o u r t erred i n f a i l i n g t o

f i n d t h a t s h e owes $5,000 i n a t t o r n e y f e e s and i n r e d u c i n g

h e r maintenance from t h e o r i g i n a l award of $250 p e r month t o

$200 p e r month.           W e f i n d t h e s e c o n t e n t i o n s t o be w i t h o u t

substance.

        The p r e r e q u i s i t e s f o r a maintenance award a r e s e t f o r t h

i n s e c t i o n 40-4-203,        MCA:

        "Maintenance.           (1) I n a p r o c e e d i n g f o r d i s s o l u t i o n
        of m a r r i a g e o r l e g a l s e p a r a t i o n o r a p r o c e e d i n g
        f o r maintenance f o l l o w i n g d i s s o l u t i o n of t h e mar-
        r i a g e by a c o u r t which l a c k e d p e r s o n a l j u r i s d i c -
        t i o n o v e r t h e a b s e n t s p o u s e , t h e c o u r t may g r a n t
        a maintenance o r d e r f o r e i t h e r spouse o n l y i f i t
        f i n d s t h a t t h e spouse s e e k i n g maintenance:

        " (a) lacks s u f f i c i e n t property t o provide f o r h i s
        r e a s o n a b l e needs; and

        " ( b ) i s u n a b l e t o s u p p o r t h i m s e l f t h r o u g h appro-
        p r i a t e employment o r i s t h e c u s t o d i a n of a c h i l d
        whose c o n d i t i o n o r c i r c u m s t a n c e s make i t appro-
        p r i a t e t h a t t h e c u s t o d i a n n o t be r e q u i r e d t o s e e k
        employment o u t s i d e t h e home.

        " ( 2 ) The maintenance o r d e r s h a l l be i n such
        amounts and f o r s u c h p e r i o d s of t i m e a s t h e
        c o u r t deems j u s t , w i t h o u t r e g a r d t o m a r i t a l m i s -
        c o n d u c t , and a f t e r c o n s i d e r i n g a l l r e l e v a n t
        f a c t s including:

        " ( a ) t h e f i n a n c i a l r e s o u r c e s of t h e p a r t y s e e k -
        i n g maintenance, i n c l u d i n g m a r i t a l p r o p e r t y ap-
        p o r t i o n e d t o him, and h i s a b i l i t y t o meet h i s
        needs i n d e p e n d e n t l y , i n c l u d i n g t h e e x t e n t t o
        which a p r o v i s i o n f o r s u p p o r t of a c h i l d l i v i n g
        w i t h t h e p a r t y i n c l u d e s a sum f o r t h a t p a r t y a s
        custodian;

        " (b) t h e t i m e necessary t o acquire s u f f i c i e n t
        e d u c a t i o n o r t r a i n i n g t o e n a b l e t h e p a r t y seek-
        i n g maintenance t o f i n d a p p r o p r i a t e employment;

        " (c) t h e standard of living established during
        t h e marriage;

        "   ( d ) t h e d u r a t i o n of t h e m a r r i a g e ;

        " ( e ) t h e a g e and t h e p h y s i c a l and e m o t i o n a l con-
        d i t i o n of t h e s p o u s e s e e k i n g maintenance; and

        " ( f ) t h e a b i l i t y of t h e s p o u s e from whom mainten-
        a n c e i s s o u g h t t o m e e t h i s needs w h i l e meeting
        t h o s e of t h e spouse s e e k i n g maintenance."

        An a f f i r m a t i v e showing must b e made as a p r e c o n d i t i o n

t o t h e award of maintenance.                    S c h u l t z v . ~ c h u l t z( 1 9 7 9 ) ,

        Mont.            ,   597 P.2d 1174, 1177, 36 St.Rep.                     1330, 1333.

        Contrary t o a p p e l l a n t ' s contentions, t h e D i s t r i c t Court

i n t h i s c a s e made a p p r o p r i a t e f i n d i n g s under s e c t i o n 40-4-

2 0 3 ( 1 ) , MCA, t h a t t h e w i f e ( a ) l a c k s s u f f i c i e n t p r o p e r t y t o

p r o v i d e f o r h e r r e a s o n a b l e n e e d s , even a f t e r t h e p r o p e r t y

d i s t r i b u t i o n , and ( b ) i s u n a b l e t o s u p p o r t h e r s e l f t h r o u g h

a p p r o p r i a t e employment.          Thus, t h e D i s t r i c t C o u r t d i d n o t

abuse i t s d i s c r e t i o n .      These f i n d i n g s a r e s u p p o r t e d by
s u b s t a n t i a l c r e d i b l e e v i d e n c e , and t h e w i f e s u s t a i n e d h e r

burden of making a n a f f i r m a t i v e showing.                    The f a c t s show

t h a t t h e w i f e i s 59 y e a r s o l d , h a s n o t been employed o t h e r
t h a n as a homemaker f o r t h e p a s t t h i r t y y e a r s and h a s no

t r a i n i n g f o r any employment, i s i n e x t r e m e l y poor h e a l t h ,

h a s no o u t s i d e income, i s o v e r $6,000 i n d e b t , and t h a t t h e

S t a t e o f Montana h a s p a i d $8,200 of h e r o u t s t a n d i n g m e d i c a l

bills.

        Furthermore, a s e v i d e n c e d by i t s f i n d i n g s and memoranda,

t h e D i s t r i c t Court properly assessed a l l of t h e r e l e v a n t

f a c t s i n d e t e r m i n i n g t h e amount and d u r a t i o n of t h e main-

t e n a n c e award, i n c l u d i n g t h e c o n s i d e r a t i o n s l i s t e d i n s e c -

t i o n 40-4-203(2),          MCA,    having made s p e c i f i c f i n d i n g s a s t o

those f a c t s .      Regarding t h e i s s u e of t h e h u s b a n d ' s a b i l i t y

t o pay, t h e D i s t r i c t C o u r t s p e c i f i c a l l y found, " [ t l h a t t h e

Respondent, R o b e r t V i v i a n i s a n a b l e - b o d i e d man, a g e 57,

employed by t h e Montana Power Company i n B u t t e and e a r n s a

g r o s s income of $1,740.00 p e r month."                      The c o u r t d i d n o t

commit any e r r o r by f a i l i n g t o i n c l u d e a s p e c i f i c f i n d i n g

t h a t h i s n e t take-home pay was $1,159.87 p e r month o r t h a t

h i s a l l e g e d monthly e x p e n s e s t o t a l $1,090.89 p e r month.

        Likewise, w h i l e i t i s t r u e t h a t t h e D i s t r i c t C o u r t d i d

n o t go s o f a r a s t o draw up a monthly b u d g e t o f t h e w i f e ' s

r e a s o n a b l e needs a f t e r r e c e i v i n g h e r h a l f of t h e m a r i t a l

e s t a t e , t o do s o was u n n e c e s s a r y i n view of t h e amount of

t h e p r o p e r t y award, t h e w i f e ' s d e b t s , h e r n o n e x i s t e n t e a r n -

i n g c a p a c i t y , h e r poor h e a l t h , h e r a g e , and h e r l a c k of

outside        income       or     additional assets.                ~ p p e l l a n t ' sc o n t e n -

t i o n t h a t t h e w i f e s h o u l d b e a b l e t o r e l y on t h e a m o r t i z e d

p r o p e r t y d i s t r i b u t i o n payments of $184.90 p e r month a s h e r

s o l e s o u r c e of income i s l u d i c r o u s .         T h a t s u c h an amount i s
i n s u f f i c i e n t t o m e e t h e r needs i s s u p p o r t e d by t h e w i f e ' s

t e s t i m o n y t h a t s h e c o u l d n o t l i v e on $200 p e r month and by
 the District Court's observations in its memoranda.   In

 addition, the wife testified to several items of support,

 those being her $50 per month rent at government assisted
 housing, her expenses for medication, and the cost of food,
 as well as her need for clothing, furnishings, eyeglasses
 and dental work.   In summary, it can be said that the District

 Court adequately considered the wife's reasonable needs.

      The judgment of the District Court is affirmed with

 costs of this appeal assessed against ap




 We concur:


                      &
      Chief Justice




y$dW
       ustices
              42-   & l ! L